Careful consideration of the record in this case in the light of briefs and argument of counsel before this Court fails to reflect any reversible error, except that hereinafter stated.
It appears from the record that the defendant was guilty of actionable negligence. It also appears that plaintiff was guilty of contributory negligence of a considerable degree, but as contributory negligence does not bar recovery by a plaintiff where a defendant Railroad Company is shown to be guilty of actionable negligence, plaintiff was entitled to recover. However, the amount of his recovery should be reduced in proportion to the degree of his contributory negligence.
My conclusion is that the jury failed to give the defendant as much benefit of plaintiff's contributory negligence as it should have had. The verdict and judgment was for $22,500.00. I think that such judgment is excessive at least to the extent of $7,500.00.